Citation Nr: 0510099	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension as due to 
exposure to herbicides (Agent Orange) during service.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim for service connection for hypertension.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran had service in Vietnam as defined by 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2004), and he is presumed to have 
been exposed to one or more herbicide agents during such 
service.

3.  Hypertension is not a disability of service origin or 
attributable to any incident therein.

4.  The veteran's hypertension was not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is any currently present hypertension 
etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of hypertension 
during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in October 2002, after the enactment of the VCAA.  

A letter dated in October 2002 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the October 2003 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from September 1969 
to April 1971.

Service medical records show that during the veteran's June 
1969 pre-induction physical examination, blood pressure was 
recorded as 128/76.  He had an unusual electrocardiogram 
(EKG), and was referred for evaluation.  A second EKG showed 
no extensive precordial T-wave inversions.  Blood pressure 
was recorded as 120/70.  The diagnosis was no significant 
cardiac disease and he was found qualified for service.  In 
March 1970, the veteran sought treatment for sharp pain in 
his chest.  No diagnosis was rendered.  A blood pressure 
reading in October 1970 was 120/74.   Upon separation, the 
report of medical examination was void for a diagnosis of 
hypertension or any disability related to the veteran's heart 
or vascular system.  A blood pressure reading at the time was 
122/72.

In October 2002, the veteran filed a claim for service 
connection for hypertension stating the disability was a 
result of his service and exposure to Agent Orange while in 
Vietnam.

Medical records dated from February 1990 to January 1992, 
from a private physician's office, stated that the veteran 
had hypertension.

The veteran also submitted medical records from another 
private treatment facility, dated April 1990 to September 
1996.  The records stated that the veteran had a history of 
hypertension.

In addition, medical records from R.G., M.D., reveal that he 
treated the veteran for hypertension from March 1992 to 
January 2002.  On the veteran's initial visit in March 1992, 
it is noted that the veteran had a history of hypertension 
for many years.

In a December 2002 rating decision, the RO denied the 
veteran's claim for hypertension because hypertension is not 
one of the conditions under the Agent Orange Act of 1991 that 
is presumed to be service connected based on exposure to 
herbicides used in Vietnam.  In addition, the RO found no 
evidence of hypertension while on active duty or within one 
year following discharge from service.

In the veteran's December 2003 notice of disagreement, he 
stated the physicians that treated him immediately after 
service either could not be found or no longer had his 
medical records.  He also stated he had been on blood 
pressure medication since his discharge from the service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2004).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2004).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2004) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2004).

The diseases listed at 38 C.F.R. § 3.309(e) (2004) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

In 68 Federal Register 27630-27641 (May 20, 2003), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e) (2004).

In considering this claim on the merits, the Board concludes 
that service connection for the claimed hypertension based on 
exposure to herbicides is not warranted in this case.  In 
this regard the Board notes that the claimed hypertension is 
not among the diseases specified in the provisions of 38 
U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. § 3.309(e) (2004).  

In addition, the Secretary has not determined, on the basis 
of sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of hypertension.  See 
38 C.F.R. § 3.309(e).  Therefore, service connection is not 
warranted on a presumptive basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the veteran's service medical records did not 
show that the veteran had hypertension in service.  Upon 
induction, the veteran had an unusual EKG; however, his blood 
pressure was within normal range and he was found to have no 
significant cardiac disease.  In addition, the veteran 
complained of chest pain during service, but did not have any 
other complaints of symptoms of hypertension during service.  
Blood pressure readings recorded in service were not 
described as being indicative of hypertension.  Further, upon 
separation, the veteran's physical examination report did not 
show evidence of a diagnosis, or symptoms of hypertension.  
Finally, the medical evidence of record following the 
veteran's discharge begins in 1990 and shows the veteran was 
diagnosed with hypertension.  This is the first evidence of 
hypertension that is of record, which is 19 years after the 
veteran's discharge from service.

In conclusion, as the evidence of record does not demonstrate 
that the veteran's hypertension is linked to service, either 
as a result of exposure to herbicides, or on a direct or 
presumptive basis, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


